DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments, filed 06/21/2021, with respect to claim 1 have been fully considered and are persuasive.  The previous rejection of record has been withdrawn. 
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the push-out apparatus is considered allowable because of the configuration of the plurality of supporting members with the pressing body. In particular, , the piston is configured to advance and retreat in an upper-lower direction; the piston including a base body, a sealing ring provided at an outer peripheral surface of the base body, and configured to slidingly contact an inner peripheral surface of the container. Further including a pressing body provided at one side of the base body in a non-hermetical state with respect to the container and configured to press the fluid in the container, the one side being close to the fluid; and a plurality of supporting members supporting the pressing body in a state where the pressing body is separated from the base body, and configured to advance and retreat in the upper-lower direction. These features include the technical advantage of providing enough frictional force to the plurality of supporting members (along with the weight of the pressing body) to keep the piston in a first vent position allowing for adequate air removal from the container ensuring a smooth dispensing process. These features in combination with all other features recited in the independent and dependent claims are not found in the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754